t c memo united_states tax_court robert t schirle petitioner v commissioner of internal revenue respondent docket no filed date gary kuwada and steve mather for petitioner steven m roth and louise c pais for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined the following deficiencies in additions to and penalties on petitioner's federal income taxes sec sec year deficiency a b additions to tax sec penalties sec_6663 dollar_figure big_number big_number big_number --- dollar_figure --- big_number dollar_figure dollar_figure --- --- dollar_figure --- --- big_number --- --- big_number --- all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure petitioner an attorney maintained a personal injury law practice in the koreatown section of los angeles respondent contends among other things that petitioner received and cashed over checks throughout the years in issue failed to report the income from these checks and fraudulently and with the intent to evade taxes understated his income from his law practice for the years in issue petitioner contends that he never received the proceeds from these checks rather he argues that his office manager who had effective_control of the law office cashed the checks paid the clients and the medical providers and kept any remaining amounts without petitioner's knowledge after concessions the issues for decision are on date the parties filed a stipulation of settled issues in that stipulation the parties agreed as follows if any of the insurance settlement checks at issue in this case are found to constitute previously unreported gross_receipts of petitioner for the years at issue petitioner's gross_income from each included check is equal to one-third of the face_amount of the check no portion of two checks for dollar_figure and dollar_figure in is to be considered income to petitioner and there was a duplication of insurance settlement checks in the computation of the total amount of checks in in the amount of dollar_figure therefore the total amount of settlement checks for should be dollar_figure on brief petitioner admits that he omitted from income settlement checks that were deposited into his mitsui manufacturers bank account in furthermore respondent determined that petitioner is liable continued whether petitioner failed to report income from his law practice in and in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively whether petitioner failed to timely file his federal_income_tax returns for the and tax years whether petitioner is liable for an addition_to_tax for fraud pursuant to sec_6653 for the tax_year and whether petitioner is liable for penalties for fraud pursuant to sec_6663 for the and tax years finally if we decide that petitioner did not fraudulently fail to report income we must decide whether petitioner substantially omitted gross_income in and so as to render sec_6501 applicable and if not whether the limitations periods for assessing taxes for those years have expired findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and attached exhibits are incorporated continued for additional self-employment taxes pursuant to sec_1402 for each of the years in issue this issue will be resolved under rule_155_computations for any year in which we find that there are increases in petitioner's taxable_income respondent's determination of unreported income entails four components cashed settlement checks a dollar_figure cash deposit in checks deposited into a client trust account and a yearend ledger adjustment herein by this reference petitioner resided in north hollywood california at the time he filed his petition petitioner's law practice petitioner is an attorney he was admitted to practice in california in from through he worked with another attorney in van nuys california petitioner became a sole practitioner in his first office was in encino california and in he moved to woodland hills california he kept this office open through he had no employees at either location petitioner handled some personal injury cases in the encino office but did not have a negotiator at the woodland hills location petitioner sublet an office from another attorney and shared secretarial services during and petitioner had very few clients at the woodland hills office and during and he had no clients at that office petitioner met won koo yoon a k a philip yoon hereinafter mr yoon in at that time mr yoon was working in a travel agency preparing immigration filings predominantly for korean clients mr yoon had attended school in korea and immigrated to the united_states as a young adult mr yoon did not have a law degree and he never worked in a law firm before meeting petitioner mr yoon suggested that petitioner open an office in koreatown and that mr yoon could help petitioner develop a client base in the korean community in early petitioner opened a law office on 7th street in koreatown in los angeles petitioner moved to koreatown because he believed that the move would broaden the base of his practice in the korean-american community petitioner mr yoon and some part-time help worked at the 7th street location during this time petitioner's practice consisted of immigration filings default divorce minor criminal matters and a few personal injury cases mr yoon would make initial contacts with clients obtain information from them and act as translator approximately months later in petitioner moved his practice to wilshire boulevard in koreatown in los angeles at the wilshire boulevard location petitioner and mr yoon had separate offices petitioner's association with mr yoon proved fruitful and an increasing portion of petitioner's practice was devoted to personal injury matters by petitioner was handling only occasional minor criminal matters and immigration filings petitioner did not have a negotiator at any of his offices in in april or may of petitioner moved his office to wilshire boulevard his office is still located there during that time one of mr yoon's duties was to secure clients for the firm he was very successful at this task by petitioner's practice had expanded to a volume of more than personal injury cases in the office at any point a negotiator was hired to deal with insurance_companies the ethnic makeup of petitioner's clientele had changed to the point that approximately to percent of petitioner's clients were koreans most of whom did not speak english since petitioner did not speak korean he was forced to rely on mr yoon and employees in the office to communicate with clients the reported gross_receipts on petitioner's schedule c grew as follows during the years in issue year schedule c gross_receipts amended dollar_figure big_number big_number big_number mr yoon departed the firm in mr yoon's role in the office it was at mr yoon's suggestion and coaxing that petitioner decided to open an office in koreatown and to develop a client base in the korean community from the outset mr yoon assumed a major role in the office mr yoon would make initial contacts with clients obtain information act as translator and prepare much of the paperwork relating to the client's matter mr yoon's compensation in the initial stages of his arrangement with petitioner was sporadic and based on the availability of funds in the office mr yoon was active in securing clients for the firm mr yoon would locate the client secure the client's signature on the retainer agreement initiate contact with the insurance_company arrange for the client to obtain medical treatment handle the processing of the insurance claim prepare a list to monitor the period of limitations review and process the mail manage the office make disbursements to clients and hire fire and supervise employees petitioner also was involved in some of these activities petitioner's primary role was to concentrate on litigation matters after a negotiator was hired petitioner's time increasingly was absorbed with the handling of litigation matters petitioner had very little involvement with a case prior to litigation petitioner often did not have any contact with clients or decide which clients the firm would represent petitioner relied on mr yoon and other persons in the office to pursue the administrative processing of insurance claims when cases went smoothly petitioner typically had virtually no involvement with them the vast majority of petitioner's cases were non-english- speaking korean clients many of whom had the same last names as a result petitioner could not distinguish the various cases in the office report of r gerald markle at trial petitioner presented r gerald markle as an expert on industry practices involving the relationships between lawyers and law firm administrators before entering private practice mr markle worked for the office of trial counsel of the state bar of california from through while with the office of trial counsel mr markle prosecuted over formal disciplinary proceedings against california attorneys and as a private practitioner he has defended over attorneys in legal malpractice matters and formal disciplinary proceedings mr markle's expert report was submitted as his direct testimony in offices with a primarily asian clientele an asian administrator who frequently controls access to the client base often becomes in effect the principal while the lawyer is the administrator's employee mr yoon's dominance over the operation of petitioner's law practice therefore is consistent with common practice in personal injury law offices in the los angeles area that have primarily an asian clientele petitioner's office procedures the majority of cases handled by petitioner's law firm during through involved personal injury claims clients came to the firm through print and television advertisements aimed primarily at the korean community and through the efforts of mr yoon prospective clients executed retainer agreements with the law offices of robert t schirle occasionally petitioner was present when the client signed the retainer agreement other times mr yoon or another member of the law office or a combination thereof was present a client file was established after the client signed the retainer agreement an investigation was made and police reports medical records or other documents relating to the injury were assembled mr yoon would prepare a list of cases with the date of the injury for the purpose of monitoring the 1-year period of limitations within which to commence litigation a representation letter was then forwarded from the firm to the insurance_company to notify the insurance_company of the claim mr yoon then referred the client to a medical provider for diagnosis and or treatment mr yoon monitored and assessed the progress of the medical treatment and any property damages and the corresponding reports were forwarded to the insurance_companies contact was then made with the insurance adjuster in an attempt to resolve the claim in this was done by petitioner and from through this was done by a negotiator employed by the firm if the negotiator reached an acceptable settlement the settlement draft was received and a release was prepared for the client to execute if a property damage reimbursement check was received the entire amount of the check was forwarded to the person entitled to the amount if a medical payment check was received the client's signature was obtained and the amount was deposited and held in the firm's client trust account until there was a final resolution of the claim if a bodily injury settlement check was received it was associated with the file along with billing statements from the medical provider a disbursement statement was prepared identifying the amount due to the client to the firm for fees and costs and to the medical provider the client was brought into the office to execute the insurance settlement check for deposit into the firm's client trust account the client's portion of the settlement proceeds was distributed to the client by check or in cash if the medical provider's bill was for more than one-third of the settlement contact was made to obtain the provider's agreement to accept only the one-third amount if the 1-year anniversary of the accident was approaching and or if there was no apparent ability to settle the claim cases were reviewed for possible litigation if necessary petitioner prepared and filed a complaint recording of fee income and preparation of tax returns by the income to petitioner's law practice consisted primarily of insurance settlement checks from personal injury cases there were three major categories of insurance settlement checks property damage medical payment med-pay and bodily injury for property damage settlements the check typically was deposited into the firm's client trust account and the proper amount then was disbursed to the body shop or the client on occasion a check simply was endorsed over to the body shop or the client med-pay checks often were received in advance of the final resolution of the insurance claim accordingly these checks typically were deposited into petitioner's client trust account and were held for a considerable length of time to determine whether the client ultimately was entitled to keep the med-pay amount the firm earned no fee on med-pay amounts until it was determined that the amount constituted part of the overall recovery_of the client in the case and was not reimbursable the office policy was for bodily injury settlement checks to be held until they were signed by the client then the amounts were deposited into the firm's client trust account and a check was issued to the client for the client's portion at some point the amount due to the medical provider then was paid this policy was not followed with respect to the cashed checks at issue in this case it was petitioner's policy not to cash insurance checks there were a few exceptions in and early where mr yoon was authorized to cash a check to pay a client who would have had difficulty negotiating the firm's check to the client mr yoon cashed such checks with the understanding that the balance would be retained by mr yoon as part of his compensation it was petitioner's understanding that even in the isolated instances in which a check was authorized to be cashed mr yoon recorded the cashed checks for the purpose of maintaining accurate books for the firm petitioner believed that even if these amounts were not reported in the firm's gross_income there was no change to the firm's net_income because any amount that inured to the benefit of the firm was kept by mr yoon as compensation mr park prepared petitioner's federal_income_tax returns for and mr hwang prepared petitioner's federal_income_tax return and amended_return for both mr park and mr hwang petitioner's accountants for the years in issue were recommended by mr yoon the deposits into the client trust account were included in the general ledger as receipts of the firm petitioner's and federal_income_tax returns were all filed more than but less than years prior to respondent's mailing of the notice_of_deficiency on date petitioner's federal_income_tax return was filed on date the disputed check sec_3 petitioner was aware that some of the disputed checks came into his law firm petitioner did not personally cash settlement checks mr yoon frequently paid cash to clients of the firm mr yoon specifically instructed the firm's employees who witnessed these cash payments not to tell petitioner that cash disbursements to clients were being made in and early petitioner authorized mr yoon to cash occasional settlement checks this policy to petitioner's knowledge stopped in because the office moved to a building in which one of the firm's banks was located facilitating immediate payment or cash availability from insurance settlement checks the checks in dispute are referred to by the item numbers as marked in the record two of the disputed checks are no longer at issue pursuant to the parties' stipulation of settled issues additionally item sec_102 and sec_103 are not cashed checks but rather were deposited by petitioner into the mitsui manufacturers bank account discussed infra petitioner authorized mr yoon to take any remaining proceeds from the authorized checks as salary the following table sets forth the checks which petitioner authorized mr yoon to cash date check negotiated check amount total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure there were two additional checks for which petitioner doubted the authenticity of his signature but other circumstances indicated that it was the kind of check which petitioner would have authorized mr yoon to cash keeping the firm's net_proceeds as compensation these checks are as follows date check negotiated check amount total dollar_figure big_number big_number tems through and through were not signed by petitioner but were endorsed by a signature stamp of petitioner's name petitioner never authorized the endorsement of any check by signature stamp the mitsui manufacturers bank client trust account petitioner had a client trust account at mitsui manufacturers bank from date through date initially petitioner did not provide copies to his tax preparers of the through bank statements for this account although he provided the statements to mr hwang in late none of the deposits into this account were reflected on petitioner's and federal_income_tax returns in petitioner endorsed and deposited insurance settlement checks into his mitsui manufacturers bank client trust account the gross amounts of these checks are as follows date of deposit total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioner also deposited dollar_figure in cash to this account on date these amounts also form part of respondent's adjustment to petitioner's schedule c gross_receipts petitioner's assets during the years in issue petitioner reported the following net_income from his law practice year net schedule c income dollar_figure big_number big_number big_number during these same years petitioner's approximate living_expenses were as follows rent living_expenses car purchase total dollar_figure big_number --- big_number dollar_figure big_number --- big_number dollar_figure big_number big_number big_number dollar_figure big_number --- big_number petitioner lived in an apartment in a commercial building owned by his parents throughout the years in issue petitioner did not own any real_estate or stock petitioner did not have a gambling habit a drug or alcohol problem or any expensive hobbies petitioner did not make any charitable_contributions or have any significant investments or purchases mr yoon had two bank accounts at california korea bank and one account at security pacific bank which had the following total deposits year total deposits total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner had mr richard rose an accountant prepare a summary of mr yoon's bank accounts the net amount of deposits was determined after an analysis was made by mr rose to eliminate transfers between accounts credit memos transfers from credit cards and redeposited checks which would normally constitute nontaxable transfers mr yoon also made a dollar_figure downpayment on the purchase of a house in date spent dollar_figure on improvements to the residence made in and paid for in early and at various times during the years in issue drove an acura legend a range rover and a lexus mrs yoon worked for a clothing manufacturer in through after which time she gave birth and was not employed when petitioner first became associated with mr yoon mr yoon had an old automobile and no appearance of affluence mrs yoon's parents also appeared to be of modest means by date mr yoon had begun taking steps to relocate to washington state after petitioner discovered the cashed checks in he directed the office staff to open mail and provide it directly to him and not to mr yoon yearend ledger adjustments most of the information necessary to complete petitioner's returns was provided to the accountants by mr yoon petitioner was aware of a problem created by using the deposits in the client trust accounts as a starting point for the firm's gross_receipts ie the method overstated income by including amounts that did not belong to the firm there was no problem to the extent that a settlement check was received and the payments to the client and medical provider were made in the same year the problem arose with respect to amounts collected but unreimbursed until the following year at various times it could take as long a sec_5 months to pay medical providers on bodily injury settlements an estimate was made to determine the amount of the funds held in the client trust accounts at yearend which did not belong to the firm and this amount was backed out in determining the gross_receipts on petitioner's schedule c the accrual entry is the amount that petitioner backed out of gross_income each year to reflect amounts that he believed did not reflect income the following table compares the amount of petitioner's accrual entry to the yearend balance in petitioner's client trust accounts for each year in which respondent has proposed an adjustment petitioner's yearend trust respondent's accrual entry account balance adjustment1 year n a n a n a dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number respondent's adjustment to petitioner's yearend accrual entry is included in respondent's adjustment to petitioner's schedule c gross_receipts petitioner did not review in detail each year's schedule c prepared by the accountants but rather focused on the gross_receipts and net_income to determine whether the amount seemed reasonable on the basis of his recollection of the previous year and the amount of income which petitioner was able to receive from the firm opinion respondent based his determination_of_a_deficiency in petitioner's federal_income_tax entirely on five disputed insurance checks after adjustments the deficiencies for and are net amounts representing one-third of the gross_receipts from the remainder of the disputed insurance checks respondent's reversal of petitioner's yearend ledger adjustments which petitioner claims identify amounts in his client trust account which were not taxable receipts and insurance settlement checks deposited into the mitsui client trust account in and a dollar_figure cash deposit into that same account in unreported income respondent on the basis of the cashed checks made out to petitioner's law firm determined that petitioner had unreported income for each of the years in issue the commissioner's determinations are entitled to a presumption of correctness rule a 290_us_111 the burden is upon the taxpayer to demonstrate in the first instance that the commissioner's determination is arbitrary and unreasonable in order to deprive it of the presumption of correctness 40_tc_373 with respect to the years in issue respondent presented ample evidence linking petitioner to the income from the settlement checks respondent offered checks made payable to petitioner's law firm which were purportedly endorsed by petitioner an income_tax deficiency based on petitioner's failure to report as income one-third of those checks has a rational foundation therefore the notice_of_deficiency is entitled to a presumption of correctness and petitioner bears the burden of proving that no part of the checks is includable in his gross_income petitioner disputes respondent's income computation from the settlement checks he contends that he could not have earned substantially more than he reported on his returns throughout the years in issue in support of his position petitioner points out that he had no asset accumulation or spending which would suggest he had income greater than he reported petitioner established that his lifestyle was far from extravagant see stewart v commissioner tcmemo_1990_264 petitioner's call to show me the money goes unanswered by respondent furthermore petitioner's explanation of where the money went is supported by mr markle's report and mr yoon's significant accumulation of assets petitioner relies heavily on his own testimony respondent frequently reminds this court that we are not obligated to accept as true the uncorroborated testimony of petitioner see 88_tc_122 affd 866_f2d_852 6th cir 795_f2d_582 6th cir revg tcmemo_1985_128 petitioner's testimony however generally was credible and we rely on petitioner's testimony as it was supported by the record see 58_tc_560 basing analysis upon evaluation of the entire record and the credibility of witnesses see also estate of neff v commissioner tcmemo_1997_186 in the instant case respondent relies on the settlement checks which were made out to petitioner's law firm the evidence in the record indicating where the proceeds from those checks went supports petitioner's explanation that with certain exceptions mr yoon converted the proceeds to his own use without petitioner's knowledge we conclude therefore that the settlement checks cashed without petitioner's knowledge did not constitute income to petitioner within the meaning of sec_61 cf 348_us_426 the mitsui manufacturers bank client trust account petitioner admits that he authorized mr yoon to cash certain of the disputed checks namely item sec_1 and petitioner contends that although up to one-third of the gross amount of these checks could constitute gross_receipts of the firm any such amount was given to mr yoon as compensation petitioner has failed to prove that any amount was paid as compensation to mr yoon respondent contends that one-third of the gross amounts of the deposits into the mitsui account except for checks totaling dollar_figure represent taxable gross_receipts of petitioner's law practice for the taxable_year petitioner admits on brief that he omitted this income from checks that were deposited into the mitsui account yearend ledger adjustments respondent determined that petitioner's yearend adjustments to his general ledger were incorrect petitioner contends that these adjustments were appropriate to account for amounts held in his client trust account at the sumitomo bank which did not constitute income to petitioner petitioner contends that substantial med-pay balances existed in the client trust account in each of the years at issue petitioner bears the burden of proving that these adjustments are appropriate rule a petitioner relies on his own testimony that there were substantial amounts of funds in the general ledger which belonged to medical providers and doctors which support the adjustments petitioner claims that these adjusting entries are fully supportable in concept and amount we disagree in concept petitioner is correct that not all of the funds in this account constitute income petitioner's adjustments excluded percent percent and percent of the yearend client trust account balances in and respectively petitioner however has failed to prove that more than two-thirds of the yearend balances did not constitute income to the extent petitioner's yearend adjustments exceed two-thirds of the yearend balances we sustain respondent's determination fraud the addition_to_tax or penalty in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from a taxpayer's fraud 303_us_391 respondent has the burden of proving by clear_and_convincing evidence an underpayment for each year and that some part of the underpayment was due to fraud sec_7454 rule b to satisfy his burden_of_proof respondent must show two things an underpayment exists and the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 the mere failure to report income however is not sufficient to establish fraud 20_tc_759 if except for if no part of an underpayment for a tax_year is due to fraud respondent is barred from assessing a deficiency resulting from the yearend ledger adjustment issue pursuant to sec_6501 see discussion of limitations_period infra respondent establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud and subjected to an addition_to_tax or penalty except with respect to any portion of the underpayment that the taxpayer establishes is not attributable to fraud sec_6653 for sec_6663 for through fraud is intentional wrongdoing on the part of the taxpayer with the specific purpose to evade a tax believed to be owing 61_tc_249 affd 519_f2d_1121 5th cir the existence of fraud is a question of fact to be resolved from the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir respondent must meet his burden through affirmative evidence because fraud is never imputed or presumed 55_tc_85 a taxpayer's entire course of conduct can be indicative of fraud 56_tc_213 53_tc_96 furthermore a taxpayer's fraudulent original return is not purged by the filing of a subsequent amended_return 464_us_386 a underpayment_of_tax respondent did not assert fraud with respect to any part of the underpayments which we have found for we have already concluded that petitioner underpaid his taxes in the and tax years due in part to unreported income from deposits into the mitsui account and unsubstantiated wage deductions for amounts paid to mr yoon we must now determine whether petitioner had the requisite fraudulent intent with regard to these underpayments in and b fraudulent intent next respondent must prove that a portion of each underpayment for and was due to fraud 79_tc_888 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 96_tc_858 affd 959_f2d_16 2d cir fraud is never presumed but rather must be established by affirmative evidence 829_f2d_828 9th cir affg tcmemo_1986_223 fraud may be proved by circumstantial evidence because direct proof of the taxpayer's intent is rarely available the taxpayer's entire course of conduct may establish the requisite fraudulent intent stone v commissioner supra pincite respondent does not assert fraud with respect to the yearend ledger adjustment thus the only remaining underpayments as to which respondent is asserting fraud are the dollar_figure cash deposit into the mitsui account in the checks deposited in into the same account and the amounts from the cashed checks that petitioner claims went to mr yoon as compensation over the years courts have developed a nonexclusive list of factors that demonstrate fraudulent intent these badges_of_fraud include understating income maintaining inadequate records failing to file tax returns implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead which may be inferred from a pattern of conduct lack of credibility of the taxpayer's testimony filing false documents and dealing in cash see 317_us_492 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 although no single factor is necessarily sufficient to establish fraud the combination of a number of factors constitutes persuasive evidence 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 a taxpayer's intelligence education and tax expertise are also relevant for purposes of determining fraudulent intent see 79_tc_995 affd 748_f2d_331 6th cir 19_tc_631 we note that some conduct and evidence can be classified under more than one factor the list of the badges_of_fraud however is illustrative we consider the totality of the facts and circumstances of each case to determine whether there is fraudulent intent 98_tc_511 recklitis v commissioner supra respondent contends that the following facts taken as a whole prove that petitioner had the intent to fraudulently evade paying income_tax on at least some part of the underpayment for the years in issue petitioner was aware of and was receiving the proceeds from the settlement check cashing he was an experienced attorney he failed to maintain adequate books_and_records he allegedly misled the revenue_agent and he dealt in cash as to the dollar_figure in checks petitioner deposited into the mitsui account in petitioner knew of these checks when his original and amended tax returns were filed additionally we find that petitioner was aware that these checks were omitted from his return in his explanation that they were omitted due to a breakdown in communication with his accountant is unpersuasive petitioner may have wanted to conceal the mitsui account from his accountant in order to prevent mr yoon from learning of this account however that does not provide justification for omitting income we conclude that respondent has clearly and convincingly proven fraud with regard to the checks deposited into the mitsui account in that represent income to petitioner as to the dollar_figure cash deposit into the mitsui account in respondent merely asserts it was fraudulent and discusses petitioner's alleged check cashing scheme respondent provided little evidence to meet the burden of proving that any amount of this underpayment was due to fraud therefore we conclude that respondent has not clearly and convincingly proven fraud with regard to the dollar_figure cash deposit into the mitsui account in as to the portion of the underpayment attributable to the amounts petitioner claimed he paid mr yoon as compensation in and we find that these amounts were not omitted with the intent to evade taxes we conclude that respondent therefore has not met his burden of proving fraud by clear_and_convincing evidence with regard to any of the portion of the underpayment attributable to amounts petitioner claimed he paid to mr yoon as compensation in and statutory period of limitations--1988 and petitioner's returns for and were filed more than years before the subject notice_of_deficiency was mailed on date therefore assessment of the deficiencies and additions determined in the notice is barred by the expiration of the statutory period of limitations on assessments sec_6501 unless one of the exceptions to the period of limitations is applicable see sec_6501 as we have found petitioner did not submit a fraudulent return with the intent to evade tax for any of the tax years or therefore the exception contained in sec_6501 does not apply respondent bears the burden of proving that the extended 6-year period of limitations specified in sec_6501 is applicable to petitioner's and returns 48_tc_921 quantz v commissioner tcmemo_1990_39 respondent did not raise the application of sec_6501 for the tax_year in an answer to petitioner's amendment to petition respondent raised the application of sec_6501 for the and tax years based on our findings regarding the cashed checks and the yearend ledger adjustments respondent has failed to prove that petitioner omitted gross_income in excess of percent of the amount of gross_income stated on his return thus any assessments relating to the or tax years are barred by the expiration of the period of limitations on assessment respondent did not raise the application of sec_6501 in either of respondent's posttrial briefs accordingly respondent may have intended to abandon this issue see callahan v commissioner tcmemo_1992_132 delinquency-- sec_6651 sec_6651 provides for an addition_to_tax of percent per month for each month or part of a month for which a return is late the aggregate not to exceed percent a taxpayer has a nondelegable duty to file a timely return but can avoid the addition_to_tax for failing to do so by affirmatively showing that the delinquency was due to reasonable_cause and not due to willful neglect sec_6651 the taxpayer bears the burden of proving both that the failure did not result from willful neglect and that the failure was due to reasonable_cause 469_us_241 if the taxpayer does not meet this twin burden the imposition of the addition_to_tax is mandatory 32_tc_479 affd 283_f2d_227 8th cir respondent determined that petitioner is liable for a percent addition_to_tax under sec_6651 for the and tax years as we have already found the tax_year is closed pursuant to the statute_of_limitations therefore we confine our discussion of the addition_to_tax for failure to timely file to the tax_year petitioner's federal_income_tax return was filed on date there is no evidence of a request for an extension for the filing of the return petitioner argues that respondent has failed to establish that an extension was not filed for petitioner however bears the burden_of_proof on the issue rule a petitioner further contends that his return preparer informed him that an extension to file his return had been obtained through date therefore he argues that his failure_to_file a timely return was due to reasonable_cause reliance on such erroneous advice from a tax preparer is not reasonable_cause united_states v boyle supra pincite moreover petitioner is an attorney and should have known of his obligation to file a timely return thus when there is no question that a return must be filed the taxpayer has a personal nondelegable duty to file the tax_return when due 547_f2d_393 7th cir the addition_to_tax pursuant to sec_6651 is sustained to reflect the foregoing decision will be entered under rule
